IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark Lawrence,                          :
                     Petitioner         :
                                        :
            v.                          :
                                        :
Pennsylvania Board of                   :
Probation and Parole,                   :
                   Respondent           :     No. 1192 C.D. 2015

                                     ORDER



             NOW, September 1, 2016, having considered petitioner’s motion for

reconsideration or a rehearing en banc, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge